Exhibit 10.2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.






CONFIDENTIAL


AMENDED AND RESTATED API SUPPLY AGREEMENT
This Amended and Restated API Supply Agreement (this “Agreement”) is effective
as of July 07, 2009 (the “Effective Date”) and amended and restated as of Oct 2,
2017 (“Restatement Date”) by and between Adamas Pharma, LLC, with an address of
1900 Powell St., Suite 750, Emeryville, CA 94608 USA (“Company”), and Moehs
Ibérica, S.L., a Spanish corporation, having its principal place of business at
Poligono Industrial Rubi Sud - C/ Cesar, Martinell i Brunet 12A, 08191 Rubi,
Barcelona, Spain (“Manufacturer”). Company and Manufacturer may be referred to
individually as a “Party” or collectively as “Parties.”
RECITALS
WHEREAS, Company is engaged in the research and development and manufacturing of
pharmaceutical products;
WHEREAS, Manufacturer is engaged in the manufacture and supply of active
pharmaceutical ingredients for clinical trials and commercial use;
WHEREAS, Company desires, in accordance with the terms of this Agreement, to
purchase, on its own or through its designee, from the Manufacturer the API (as
defined below) for the purpose of manufacturing finished dosage formulation for
clinical trials and/or commercial use;
WHEREAS, Manufacturer is willing to provide to Company the API, on the terms and
conditions set forth herein;
WHEREAS, Moehs Ibérica, S.L. and Adamas Pharmaceuticals, Inc. (“Adamas”) entered
into that certain API Supply Agreement effective as of July 7, 2009 (the
“Original Agreement”);
WHEREAS, Company is a wholly owned subsidiary of Adamas and Company agreed to be
bound by all of the terms and conditions of the Original Agreement;
WHEREAS, Manufacturer is the successor to Moehs Ibérica, S.L. as a result of
change on legal form from public limited company Moehs Iberica, S.A. to private
limited company Moehs Iberica, S.L. and Manufacturer agreed to be bound by all
the terms and conditions of the Original Agreement; and.
WHEREAS, the Parties now desire to amend and replace the Original Agreement in
its entirety with this Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and adequacy of which
each of the Parties does hereby acknowledge, the Parties agree as follows.
Section 1.
DEFINITIONS






--------------------------------------------------------------------------------

CONFIDENTIAL


As used herein, the following terms, when used with initial capital letters,
shall have the following meanings:
1.1     “Active Pharmaceutical Ingredient” or “API” shall mean the substance
listed in Exhibit 1.1, manufactured in accordance with all API Requirements, and
suitable for use in human clinical trials and for commercial use.
1.2    “Affiliate” shall mean any person or entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with a Party, but for only so long as such control exists.
“Control” shall mean direct or indirect beneficial ownership of at least fifty
percent (50%) of such Party, or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction.
1.3     “API Requirements” shall mean the Specifications, instructions of
Company, master batch record, current, agreed standard operating procedures,
Applicable Law, and any relevant warranties provided by Manufacturer hereunder,
including all warranties set forth in Section 8.2.
1.4    “Applicable Laws” means: (i) all relevant U.S. and foreign federal, state
and local laws, statutes, rules, regulations, and ordinances and industry
standards and guidelines as in effect on the Effective Date or adopted
thereafter and which are applicable to a Party's activities hereunder,
including, the U.S. Federal Food, Drug and Cosmetic Act (“FDCA”); (ii) GMPs; and
(iii) all applicable regulations and guidelines of any Regulatory Authority; in
each case, together, with any and all amendments thereto.
1.5    “FDA” means the United States Food and Drug Administration or any
successor thereto.
1.6    “GMPs” shall mean current good manufacturing practices, as provided for
(and as amended from time to time) in the Current Good Manufacturing Practice
regulations promulgated by the FDA under the United States Food, Drug and
Cosmetic Act, 21 C.F.R. Part 210 et seq., and in the European Community
directive 2003/94/EC (Principles and guidelines of good manufacturing practice
in respect of medicinal products for human use and investigational medicinal
products for human use), as well as applicable documents developed by the
International Conference on Harmonization (ICH), and similar requirements of
other Regulatory Authorities, and subject to any arrangements, additions or
clarifications, and the respective roles and responsibilities, agreed from time
to time between the Parties.
1.7     “Regulatory Authority” means the FDA or a regulatory body with similar
regulatory authority in a jurisdiction outside the United States, including
without limitation the European Medicines Agency.
1.8    “Specifications” means the procedures, process parameters, analytical
tests, control procedures, acceptance criteria, validation protocols, storage
and release requirements and other similar requirements and specifications for
the manufacture of API, as the same are set forth and attached hereto as Exhibit
1.7 (as may be updated and supplemented from time to time in accordance with
Section 3.4 below).


2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


Section 2.
MANUFACTURE AND SALE

2.1    Supply of API. Manufacturer shall manufacture, and provide to Company and
its designees, API on a non-exclusive basis, as set forth in this Agreement. All
API to be supplied under this Agreement shall be manufactured by Manufacturer at
the facility [*] (the “Manufacturing Facility”), in conformance with the API
Requirements, the Quality Agreement and the terms of this Agreement.
2.2    Forecasts. By the first quarter following the first NDA submission for a
product comprising the API, and for each calendar quarter thereafter during the
Term, not less than[*] days prior to the beginning of each such calendar
quarter, the Company shall provide Manufacturer with a good-faith written
forecast of the quantities of API estimated to be required by Company and its
designees from Manufacturer during the [*] following the date on which such
forecast is provided and the following [*] (the “Rolling Forecast”). The
forecasted quantities for the [*] of each Rolling Forecast shall be binding and
the forecasted quantities for all subsequent [*] covered by each Rolling
Forecast shall be non-binding; provided that Manufacturer shall notify Company
promptly following receipt of the applicable Rolling Forecast in the event
Manufacturer anticipates that it will be unable to meet Company’s forecasted
quantities of API during any month of such Rolling Forecast. For each Rolling
Forecast submitted prior to the first date upon which a Regulatory Authority
approves Company’s product incorporating the API and Manufacturer as a
manufacturer of API for such product (“Commencement Date”), Company shall
indicate the anticipated date for the Commencement Date. In the event of a delay
in the anticipated Commencement Date, the parties agree that the binding portion
of the Rolling Forecast shall be adjusted such that Company shall not be
required to purchase API prior to the Commencement Date.
2.3    Orders. Together with each Rolling Forecast, Company shall provide to
Manufacturer a purchase order covering the API requirements set forth in the [*]
of such Rolling Forecast. For the avoidance of doubt, Company may order
additional quantities of API for delivery hereunder in accordance with the lead
times therefor and subject to Manufacturer’s total capacity constraints.
Manufacturer shall accept all purchase orders that Company issues in accordance
with this Article 2, including portions of purchase orders up to [*] more than
the quantity forecasted in the most recent Rolling Forecast. Each purchase order
shall specify the delivery date(s), delivery location(s) and amount of API to be
delivered in accordance with reasonable delivery schedules and lead times as may
be agreed upon from time to time by the Parties, provided that the maximum lead
time shall not exceed [*] unless otherwise mutually agreed. No terms or
conditions contained in any purchase order, order acknowledgement or similar
standardized form given or received pursuant to this Agreement shall be
construed to amend or modify the terms of this Agreement and, in the event of
any conflict, the terms and conditions of this Agreement shall control, unless
the Parties otherwise expressly agree in writing.
2.4    Packaging and Delivery. All API to be delivered hereunder shall be
packaged in containers in accordance with the applicable Specifications or as
otherwise mutually agreed by the Parties in writing. Each container will be
individually labeled with a description of its contents, including the lot
number, quantity of API, date of manufacture and any other information as may be
required in order to trace the history of such lot. All API shall be delivered
[*]. [*], title of the goods shall transfer to Adamas. [*] will arrange to
deliver API ordered by Company to the appropriate


3
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


delivery location to the address set forth in a purchase order within [*] of the
delivery dates specified in each purchase order unless the material is detained
by the FDA or Customs. [*] associated with [*] as indicated on the purchase
order. Adamas will [*]; such [*] within [*]. [*] shall ship the API along with
all relevant documentation relating to the API in accordance with this Agreement
or as otherwise reasonably directed by Company in writing using Company’s
designated carrier. [*] shall ship all API to Company or its designees, as
directed by the Company, in accordance with all Applicable Laws. Company shall
only be obligated to pay for quantities of API actually delivered in compliance
with the applicable purchase order and the terms of the Agreement.
2.5    Waste. Manufacturer shall generate, handle, store, ship and dispose of
all wastes associated with its manufacture of API in accordance with Applicable
Laws.
2.6    Shortage of Supply. If Manufacturer is unable, or anticipates that it
will not be able, to deliver API in the quantities and within the time periods
specified in any purchase order accepted in accordance with this Agreement (a
“Shortage of Supply”), Manufacturer shall notify Company, in writing within [*]
of receiving a purchase order, of the same with its best estimate of the
duration of the delay. Manufacturer shall, at its own cost, use its best efforts
to remedy any Shortage of Supply and resume supplying API meeting the
requirements of this Agreement to Company and its designees as soon as possible
and, upon Company’s request, Manufacturer shall fully cooperate with Company to
secure adequate supplies of API from alternative sources. In the event of a
Shortage of Supply, in addition to any other remedies the Company may have at
law or in equity, (a) the Company shall be relieved from its obligations to
purchase any quantities of API identified in any purchase order and may cancel
such quantities effective upon notice to Manufacturer and (b) Manufacturer shall
use its best efforts to prioritize supply of API to Company and shall allocate
its available capacity to provide Company with API at least in proportion of API
forecasted by Company and API forecasted by Third Parties.
2.7    Supply of Samples. Upon Company’s request, and at no cost to Company,
Manufacturer will provide Company or its designees with samples of API,
reasonable quantities of any non-compendial or not commercially available
reference standards and impurities necessary to perform the tests included in
the Specification, with certificates of analysis for testing purposes.
2.8    Long-Term Capacity Planning. Not less than once per year, Manufacturer
and Company shall discuss Company’s forecasted needs for API and Manufacturer’s
capability to meet those needs. Additionally, in the event Manufacturer notifies
Company that it will be unable to meet Company’s forecasted quantities for API
as set forth in any Rolling Forecast, or upon Company’s reasonable request, the
Parties shall discuss in good faith those activities available to the Parties
that will enable Manufacturer to meet Company’s long-term requirements for API.
The Parties understand and agree that such activities may include, among other
items, the qualification of manufacturing sites operated by Affiliates of
Manufacturer.
Section 3.
REJECTED GOODS; CHANGES AND DEVIATIONS.

3.1    Quality and Release. All API supplied by Manufacturer shall meet the
current Specifications therefor and shall be manufactured in accordance with all
applicable GMPs for the API at the Manufacturing Facility. Prior to each
shipment of API, Manufacturer shall perform


4
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


quality control procedures and inspections to verify that the API to be shipped
conform fully with the API Requirements. Each shipment of API shall be
accompanied by a certificate of analysis describing all current requirements of
the Specifications and results of tests performed certifying that the quantities
of API supplied have been manufactured, controlled and released according to the
Specifications and all applicable GMPs at the Manufacturing Facility.
3.2    Quality Agreement. No later than ninety (90) days after the Effective
Date, the Parties shall enter into technical agreement specifying the Parties’
respective responsibilities for storage, release, quality control and quality
assurance with respect to the API (the “Quality Agreement”). The Quality
Agreement is not intended and shall not be construed to limit any of the rights
and obligations of the Parties set forth in this Agreement. Subject to the
foregoing, to the extent possible, the Quality Agreement will be interpreted
with the terms set forth in the body of this Agreement. If there is any conflict
or inconsistency between the terms of the Quality Agreement and the terms set
forth in this Agreement, however, the terms set forth in this Agreement shall
control in all non-quality related matters. The Quality Agreement will take
precedence in all quality related matters.
3.3    Acceptance Procedure.
(a)    Rejection. Acceptance by Company or its designee of API delivered by
Manufacturer hereunder shall be subject to inspection and applicable testing by
Company or its designee. If as a result of such inspection Company or its
designee discovers that any API delivered by Manufacturer under this Agreement
fails to conform with the API Requirements, Company or such designee may reject
such API by providing Manufacturer written notice thereof within [*] after
Company’s or its designees’s receipt of such API. Manufacturer shall either, at
Company’s option, replace all properly rejected API within [*] after its receipt
of notice of such rejection at no additional cost to Company or its designee
(including transportation costs) or refund any amounts Company paid for such
properly rejected API. Manufacturer shall make arrangements with Company or its
designee, as applicable, for the return or disposal of any API rejected
hereunder, and such return, shipping and disposal charges shall be paid by
Manufacturer. The warranties given by Manufacturer in Section 8.2 below shall
survive any failure to reject by Company under this Section 3.3.
(b)    Disputes. Manufacturer shall respond in writing to any rejection notice
provided by Company or its designee pursuant to Section 3.3(a) within [*] from
Manufacturer’s receipt of such rejection notice. If Manufacturer does not agree
with Company’s or its designee’s determination that such API fails to conform to
the API Requirements, then the Manufacturer and Company, or Company’s designee,
shall use reasonable efforts to resolve such disagreement as promptly as
possible. Without limiting the foregoing, Manufacturer and Company, or Company’s
designee, shall discussing in good faith mutually acceptable testing procedures
pursuant to which both the Manufacurer and Company, or Company’s designee, will
re-test a sample of the disputed API to determine whether such API complies with
the API Requirements. Notwithstanding the foregoing, in the event Manufacturer
and Company, or Company’s designee, are unable to resolve such disagreement
within [*] of the date of the applicable rejection notice, either Party (or, in
the case of Company, its designee) may submit a sample of such API to an
independent laboratory to review records, test data and perform comparative
tests and/or analyses promptly on samples of


5
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


such API. Such independent laboratory shall be mutually agreed upon by the
Parties, provided that if the Parties are unable to agree, then Company shall
designate the independent testing laboratory. The independent laboratory’s
results shall be in writing and shall be final and binding save for manifest
error. Unless otherwise agreed to by the Parties in writing, the costs
associated with such testing and review shall be borne by the non-prevailing
Party.
3.4    Changes to Specifications. Manufacturer shall not make any major changes
to the Specifications, processes, Manufacturing Facility or any other item in
any manner that would impact the manufacturing activities related to API,
without Company’s prior written approval (which approval shall not be
unreasonably withheld), except that Manufacturer shall promptly make and
implement such changes as are required by Applicable Law (“Required Changes”).
Prior to implementation, all Required Changes shall be subject to Company’s
written approval, including the timelines, estimated effect on pricing and other
issues regarding such implementation. For clarity, for the purposes of this
Section 3.4 a “major” change shall include, without limitation, any change that
would require the approval by an applicable Regulatory Authority in connection
with Company’s finished product containing the API or may affect a regulatory
filing made by or under the authority of Company with respect to a finished
product containing the API. Without limiting the foregoing, Manufacturer shall
provide advance notice to Company of any changes to the Specifications,
processes, Manufacturing Facility or any other item in any manner that would
impact the manufacturing activities related to API sufficiently in advance of
the proposed implementation thereof to allow Company to properly evaluate the
impact of such change on any of Company’s products containing the API and to
implement appropriate changes to Company’s (or its designee’s) regulatory
filings pertaining to such products.
3.5    Deviations. Without limiting Section 3.4 above, in the event any material
deviations occur during the course of the manufacture of any batch of API for
Company under this Agreement, Manufacturer shall immediately provide Company
with a detailed written description of such deviation. In addition, Manufacturer
shall undertake all reasonable and appropriate actions to investigate the cause
of such deviation and, to the extent applicable to the manufacture of any batch
of API for Company under this Agreement, to correct the same as set forth in the
Quality Agreement.
Section 4.
RECORDS; INSPECTIONS

4.1    Record Keeping. Manufacturer shall generate and maintain complete and
accurate records and samples as necessary to evidence compliance with this
Agreement and all Applicable Laws and other requirements of applicable
governmental authorities relating to the manufacture of API, including
validation data, stability testing data, certificates of analysis, batch and lot
records, quality control and laboratory testing, and any other data required by
Applicable Laws. All such records and samples shall be maintained for such
periods as may be required by Applicable Law. Upon request by Company or its
designee, and through the corresponding audit, Manufacturer shall provide
Company or such designee reasonable access to, and copies and portions of, such
records and samples, including all batch and lot records, and any supporting
data relating thereto.
4.2    Inspection. During the Term, and in the absence of critical quality
incidents or other non-compliance with the terms of this Agreement no more than
[*], or as otherwise required by Applicable Law, Company or its designee shall
have the right, upon reasonable advance notice and


6
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


during regular business hours, to inspect and audit: (a) the Manufacturing
Facility or other facility at which any of the manufacturing or processing
activities relating to the API are performed; (b) any of Manufacturer’s
manufacturing and quality control records and all other documentation relating
to the manufacturing and processing activities with respect to the API; and (c)
accounts and records for the purpose of determining the amounts payable or owed
under this Agreement. Such right to inspect and audit shall extend to
Manufacturer’s Affiliates and any subcontractors of Manufacturer and shall
include reasonable access to any of Manufacturer’s/their personnel. Such
inspections and audits shall be for the purpose of ascertaining compliance with
Applicable Laws, the Specifications and environmental, health and safety
regulations and other aspects of this Agreement, and evaluating the
implementation of all manufacturing and process changes pursuant to this
Agreement. Any information obtained by Company through such inspections and
audits shall be treated as Confidential Information of Manufacturer in
accordance with Article 10 below.
Section 5.
REGULATORY MATTERS

5.1    Permits. Manufacturer shall be responsible for obtaining and maintaining
at its expense any facility or other licenses or permits, and any regulatory
approvals necessary for the manufacture and supply of API in accordance with the
terms and conditions of this Agreement.
5.2    Regulatory Actions. Manufacturer shall permit the FDA and other
Regulatory Authorities to conduct inspections of the Manufacturing Facility
and/or any other facility at which any of the manufacturing or processing
activities relating to the API are performed as such Regulatory Authorities may
request, including pre-approval inspections, and shall cooperate with such
Regulatory Authorities with respect to the inspections and any related matters,
in each case that is related to the API or its manufacture. Manufacturer shall
inform Company upon Customer request, to the extent practicable, of any such
inspections, and keep Company informed about the results and conclusions of each
regulatory inspection. However, Customer shall be immediately notified in the
event of adverse regulatory findings that may impact the supply of the API. Upon
Customer request, Manufacturer will provide Company with copies of any written
inspection reports, or any other request, directive or other communication
issued by any Regulatory Authority and all correspondence between Manufacturer
and any Regulatory Authority with respect thereto (including, but not limited
to, FDA Form 483s, Notices of Observation, warning letters, citation or other
similar notifications), in each case relating to the API, its manufacture or
general manufacturing concerns (e.g., facility compliance or the like); provided
that copies of such inspection reports and/or correspondence provided to Company
may be redacted by Manufacturer to remove any confidential information of
Manufacturer or a Third Party that is not related to the API or its manufacture.
5.3    Regulatory Cooperation. Manufacturer agrees to promptly provide to
Company or directly to the Regulatory Authority in a Drug Master File to which
Company and its designee is granted a right to reference (depending if the
information is confidential according to Manufacturer’s standard policy applied
consistently across its entire business), as requested, at no additional charge
to Company, with all information and data in Manufacturer’s possession or
control necessary or useful for Company and/or its designees to apply for,
obtain and maintain regulatory approvals for any finished product incorporating
API in any country, including information relating to the Manufacturing
Facility, or the process, methodology, raw materials and intermediates used in
the


7
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


manufacture, processing or packaging of API and all information required to be
submitted in the CMC (chemistry, manufacturing and controls, or equivalent)
section of an IND or an NDA (each, as described in 21 CFR §§ 312 and 314) (or
any similar regulatory filings in any jurisdiction outside the United States),
or required or requested to be provided to the FDA or any other Regulatory
Authority. In addition, Manufacturer agrees to cooperate with Company or its
designees with respect to obligations to submit or report information relevant
to API pursuant to FDA regulations and other Applicable Laws. In case of
Registrations in a Territory, Company and Manufacturer will mutually agree on
the procedure and payment of the fees incurred by the DMF holder. Company should
send information to Manufacturer regarding regulatory submissions in new
countries with enough time in advance to ensure evaluation at Manufacturer.
5.4    Company Access to Manufacturing Data and Documentation. Manufacturer
shall provide, or cooperate with Company to provide, each Regulatory Authority
with written notice of authorization granting, and Manufacturer hereby grants,
Company the right to reference any data and documentation to support any IND,
NDA or other filing with the FDA or any other Regulatory Authority (including
any Drug Master File for API). Manufacturer shall be responsible for maintaining
all Drug Master Files for API in accordance with Applicable Laws and ensuring
that all data and information incorporated therein is accurate and current as
necessary to support obtaining and maintaining the applicable regulatory
filing(s) and regulatory approval(s) by Company and/or its designees.
 
5.5    Recall. Immediately after Manufacturer has become aware of it,
Manufacturer will inform Company of any issue that may result in a recall of
supplied API or finished drug product made incorporating such API. Manufacturer
and Company shall consult and decide on roles and responsibilities regarding
co-ordination of the investigation and decisions. Notwithstanding the forgoing,
(a) Company shall have the sole right with respect to the final decision making
and the coordination of any recalls or field alert activities related to
Company’s finished drug product incorporating API and (b) if a recall of
Company’s finished product incorporating API arises out of or results from: (i)
the gross negligence or willful misconduct of Manufacturer; or (ii) a material
breach by Manufacturer of this Agreement (including a breach of any of the
representations or warranties in Article 8), Manufacturer shall bear the cost
and expense of such recall to the extent caused by the Manufacturer.
Manufacturer shall provide assistance to Company, as reasonably requested, in
conducting such recall, including providing all pertinent records that may
assist Company in effecting such recall.


Section 6.
COMPENSATION

6.1    Generally. The price for API supplied by Manufacturer in accordance with
this Agreement is contained in Exhibit 6.1. All costs, fees and expenses,
including administrative overhead, are included in the API pricing set forth in
Exhibit 6.1.
6.2    Invoicing and Payment. All invoices issued under, and all amounts stated
in, this Agreement shall be in U.S. Dollars. All payments under this Agreement
shall be made in United States Dollars. US Agent shall invoice Company for the
price of API upon the shipment of such


8
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


API to Company or its designees. Payment of all properly submitted invoices
shall be made by Company or its designee within [*] after the invoice date;
provided that Company or its designee has not rejected the API during such [*]
period. Except as otherwise expressly set forth in this Agreement, Company shall
not be obligated to pay any amounts other than the price for API supplied by
Manufacturer to Company or its designee in accordance with this Agreement.
6.3    Taxes. All income taxes, VAT, levies, surcharges or other similar charges
and any penalties levied thereon which relate to any amounts paid to
Manufacturer hereunder shall be the responsibility of, and paid by, the
Manufacturer.
Section 7.    INTELLECTUAL PROPERTY
7.1    Ownership of Inventions. As between the Parties all right, title and
interest to inventions and other intellectual property (together with all
intellectual property rights therein) conceived or created or first reduced to
practice in connection with the exercise of rights or performance of obligations
under this Agreement (“Inventions”) (i) [*], shall be owned by Company, (ii)
[*], shall be owned by Manufacturer and (iii) [*] shall be jointly owned by
Company and Manufacturer. Except as expressly provided otherwise in this
Agreement, neither Party shall have any obligation to obtain any approval of the
other Party for, nor pay the other Party any share of the proceeds from or
otherwise account to the other Party for, the practice, enforcement, licensing,
assignment or other exploitation of such jointly owned inventions or
intellectual property or intellectual property rights therein, and each Party
hereby waives any right it may have under the laws of any country to require
such approval, sharing or accounting. Filing, prosecution, maintenance and
enforcement of any patent with respect to such jointly‑owned Inventions and
intellectual property shall be by mutual agreement of the Parties.
Notwithstanding anything to the contrary in this Agreement, neither Party is
obligated to assign any title or interest in its inventions and other
intellectual property (together with all intellectual property rights therein)
conceived or created or first reduced to practice before the Effective Date.
7.2    No Other Rights. Except for the rights expressly granted under this
Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance, or otherwise, by either Party to the
other Party.
Section 8.
REPRESENTATIONS AND WARRANTIES

8.1    General. Each Party represents and warrants that: (a) it has full power
to enter into this Agreement and to grant to the other Party the rights granted
to such other Party under this Agreement and (b) it has obtained all necessary
corporate approvals to enter into and execute the Agreement.
8.2    API Warranties. Manufacturer represents and warrants that:
(a)    Applicable Laws. The Manufacturing Facility and all API supplied
hereunder shall comply with all Applicable Laws and all API Requirements, and
Manufacturer shall perform and document all manufacturing and supply activities
contemplated herein in compliance with all Applicable Laws. Without limiting the
foregoing, at the time of delivery to Company, none


9
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


of the API shall be adulterated or misbranded within the meaning of the FDCA, as
amended and in effect at the time of shipment.
(b)    Shelf Life. All API supplied by Manufacturer under this Agreement shall
have a shelf life of at least [*] after the time of delivery to Company or its
designee, i.e. all such API shall comply with the Specifications from at the
time of delivery to Company and shall continue to comply with the Specifications
throughout such [*] period.
(c)    No Encumbrance. Title to all API provided to Company under this Agreement
shall pass as provided in this Agreement, free and clear of any security
interest, lien, or other encumbrance.
(d)    Intellectual Property. The manufacture and supply of API hereunder shall
not infringe or misappropriate any intellectual property right of any third
party.
8.3    Personnel. Manufacturer represents and warrants to Company that neither
Manufacturer nor any of its employees, agents or contractors have been
“debarred” by the FDA or excluded from any federal healthcare program or
procurement and non-procurement programs, or subject to a similar sanction from
another Regulatory Authority or other governmental authority, nor have debarment
or exclusion proceedings against Manufacturer or any of its employees been
commenced. Manufacturer will promptly notify Company in writing if any such
proceedings have commenced or if Manufacturer or any of its employees, agents or
contractors are debarred or excluded by the FDA or any other Regulatory
Authority or other governmental authority.
8.4    Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 8, NEITHER PARTY MAKES ANY
WARRANTIES OR WARRANTIES (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND EACH PARTY EXPRESSLY DISCLAIMS ANY SUCH
ADDITIONAL WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE, MERCHANTABILITY OR NON-INFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS.
Section 9.
TERM AND TERMINATION

9.1    Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier pursuant Section 9.2 or 9.3 or Article 12 below, shall
continue in full force and effect until the fourteenth (14th) anniversary of the
Effective Date (the “Initial Term”). Following the Initial Term, this Agreement
may be extended for additional twenty-four (24) month periods (each, a “Renewal
Term” and all such Renewal Terms together with the Initial Term, the “Term”) by
written agreement by manufacturer and company one (1) year prior to the
expiration of the then-current Term.
9.2    Termination for Breach. Either Party may terminate this Agreement upon
written notice to the other Party in the event that the other Party shall have
materially breached this Agreement, and such breach is not cured within
thirty (30) days after receiving written notice specifying such breach and
referencing this Section 9.2.


10
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


9.3    Permissive Termination By Company. Company may terminate this Agreement
upon one hundred eighty (180) days’ prior written notice to Manufacturer.
Manufacturer may terminate this Agreement upon three (3) years’ prior written
notice to Company.
9.4    Effect of Expiration or Termination.
(a)    Rights and Obligations. Termination or expiration of this Agreement shall
not relieve a Party from any liability that, at the time of such termination or
expiration, has already accrued to the other Party. Upon expiration or
termination of this Agreement and at the written request of a Party, the other
Party shall promptly return to the requesting Party all of the requesting
Party’s Confidential Information (whether in written, electronic or other
tangible form, including all embodiments and copies thereof) which are in the
other Party’s possession or control; except that, following any termination or
the expiration of this Agreement, notwithstanding the foregoing or any request
by Manufacturer under this Section 9.4(a), Company may retain and shall continue
to have the right to use and disclose (and to authorize the use and disclosure
of) any records, correspondence, validation documentation, reports, analyses and
other data and documentation of Manufacturer for the purposes of satisfying any
regulatory requirements with respect to any product containing API provided by
Manufacturer under this Agreement; provided further that one copy of the
requesting Party’s Confidential Information may be retained by the other Party
solely for purposes of ensuring compliance with the terms of this Agreement.
(b)     Transition Services. In the event of any termination, Manufacturer shall
assist Company without additional charges to transition all relevant services to
Company or its designee.
(c)     API in Progress. Within thirty (30) days after the effective date of the
expiration or termination of this Agreement or at such earlier time as Company
requests, Manufacturer shall notify Company of any quantity of API remaining in
Manufacturer’s inventory, including any API in the process of manufacture, as of
the date on which Manufacturer received or gave notice of termination, and
Company shall have the option, upon notice to Manufacturer, to purchase any such
quantities of API at the price that would have been payable for such API
pursuant to Section 6.1 immediately prior to the expiration or termination of
this Agreement.
(d)    Survival. The provisions of Sections 3.3 and 9.4 and Articles 4, 5, 7, 8,
10, 11, 13 and 14 of this Agreement shall survive the termination of this
Agreement for any reason.
Section 10.
CONFIDENTIALITY

10.1    Confidential Information. “Confidential Information” means all data,
specifications, training and any other know-how related to the design,
development, manufacture (including equipment and processes), marketing,
distribution or performance of the API, as well as all other information and
data provided by either Party to the other Party pursuant to this Agreement;
provided that, unless the confidentiality of any information, data or material
is expressly provided in this Agreement, if any such information, data or
material are in tangible form, they are marked “Confidential” or “Proprietary,”
or if disclosed orally, they are identified as confidential or proprietary when
disclosed and are confirmed in writing as confidential or proprietary within
thirty (30) days following such disclosure. Confidential Information of Company
shall include any


11
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


information provided to Manufacturer by any designee of the Company.
Notwithstanding the foregoing, each Party’s non-use and non-disclosure
obligations under this Article 10 shall not apply to any information that the
receiving Party can prove: (a) is or becomes generally available to the public
other than as a result of a breach of this Agreement by the receiving Party; (b)
is known to the receiving Party prior to receipt from the disclosing Party
directly or indirectly from a source other than one having an obligation of
confidentiality to the disclosing Party; (c) becomes known to the receiving
Party (independently of disclosure by the disclosing Party) directly or
indirectly from a source other than one having an obligation of confidentiality
to the disclosing Party; or (d) is independently developed by the receiving
Party.
10.2    Non-Disclosure and Non-Use. It is contemplated that a Party may from
time to time disclose its Confidential Information to the other Party. Each
Party shall not disclose to third parties any Confidential Information of the
disclosing Party and shall not use any Confidential Information of the
disclosing Party, except for the limited purposes of performing the receiving
Party’s obligations or exercising the receiving Party’s rights as set forth in
this Agreement, including, in the case of Company, manufacturing or having
manufactured finished products incorporating such API. The receiving Party shall
take all reasonable steps to prevent any unauthorized use or disclosure of the
Confidential Information of the disclosing Party. The receiving Party may
disclose Confidential Information to employees and third parties who have a need
to have access to such Confidential Information in connection with such Party's
performance of its obligations, and/or exercise of its rights, under this
Agreement; provided that such employees and third parties are bound by
confidentiality and non-disclosure obligations at least as protective of the
disclosing Party and its Confidential Information as this Article 10. The
provisions of this Section 10.2 shall survive termination or expiration of this
Agreement and shall continue for [*] after the date of such expiration or
termination.
10.3    Disclosures Required By Law. The terms of this Article 10 shall not be
construed to limit either Party’s right to disclose the other Party’s
Confidential Information if: (a) required in response to a valid order of a
court of competent jurisdiction or other governmental authority of competent
jurisdiction; provided that the receiving Party shall first have given notice to
the disclosing Party and provided the disclosing Party a reasonable opportunity
to seek the confidential treatment of such Confidential Information (through
protective order, injunctive relief or otherwise) and shall reasonably cooperate
with the disclosing Party in seeking such treatment; provided further that the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that Confidential Information which is legally
required to be disclosed; or (b) otherwise required by Applicable Law to be
disclosed.
10.4    Confidential Terms. Each Party agrees not to disclose to any third party
any of the terms of this Agreement without the prior written consent of the
other Party, except that each Party may do so (a) to its legal and financial
advisors, potential or actual investors, acquisition partners and others on a
need-to-know basis, under reasonable obligations of confidentiality or (b) as
required by law, including, without limitation, SEC reporting requirements, or
by the rules or regulations of any stock exchange that a Party is subject to.
Section 11.
INDEMNIFICATION AND INSURANCE



12
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


11.1    Company. Company shall indemnify, defend, and hold harmless Manufacturer
and US Agent , its directors, officers, employees, agents, successors and
assigns from and against any liabilities, expenses, or costs (including
reasonable attorneys' fees and court costs) arising out of any claim, complaint,
suit, proceeding, or cause of action brought against any of them by a third
party resulting from: (a) the negligent or intentionally wrongful acts or
omissions of Company; or (b) breach by Company of covenants, obligations,
representations or warranties made or undertaken by Company under this
Agreement, in each case subject to the requirements set forth in Section 11.3
below. Notwithstanding the foregoing, Company shall have no obligations under
this Section 11.1 for any liabilities, expenses, or costs arising out of or
relating to claims covered under Sections 11.2 and 11.3 below.
11.2    Manufacturer. Manufacturer shall indemnify, defend, and hold harmless
Company and US Agent, its directors, officers, employees, agents, successors and
assigns from and against all liabilities, expenses, and costs (including
reasonable attorneys’ fees and court costs) arising out of any claim, complaint,
suit, proceeding, or cause of action brought against any of them by a third
party resulting from: (a) the negligent or intentionally wrongful acts or
omissions of Manufacturer; or (b) breach by Manufacturer of any covenants,
obligations, representations or warranties made or undertaken by Manufacturer
under this Agreement, in each case subject to the requirements set forth in
Section 11.4. Notwithstanding the foregoing, Manufacturer shall have no
obligations under this Section 11.2 for any liabilities, expenses, or costs
arising out of or relating to claims covered under Sections 11.1 above and 11.3
below.


11.3    US Agent. US Agent shall indemnify, defend, and hold harmless Company
and Manufacturer, its directors, officers, employees, agents, successors and
assigns from and against all liabilities, expenses, and costs (including
reasonable attorneys’ fees and court costs) arising out of any claim, complaint,
suit, proceeding, or cause of action brought against any of them by a third
party resulting from: (a) the negligent or intentionally wrongful acts or
omissions of US Agent; or (b) breach by US Agent of any covenants, obligations,
representations or warranties made or undertaken by US Agent under this
Agreement, in each case subject to the requirements set forth in Section 11.4.
Notwithstanding the foregoing, US Agent shall have no obligations under this
Section 11.3 for any liabilities, expenses, or costs arising out of or relating
to claims covered under Sections 11.1 and 11.2 above.


11.4    Indemnification Procedure. A Party that intends to claim indemnification
(“Indemnitee”) under this Article 11 shall promptly notify the indemnifying
Party (“Indemnitor”) in writing of any third party claim, suit, or proceeding
included within the indemnification described in this Article 11 (each a
“Claim”) with respect to which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall have sole control of the defense and
settlement of the Claim. The Indemnitee shall have the right to participate, at
its own expense, with counsel of its own choosing in the defense or settlement
of the Claim. The indemnification obligations under this Article 11 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the consent of the Indemnitor. The Indemnitee and its employees, at the
Indemnitor’s request and expense, shall provide full information and reasonable
assistance to Indemnitor and its legal representatives with respect to Claims.


13
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


11.5     Insurance. During the Term of this Agreement, each Party shall
maintain, with financially sound and reputable insurers, insurance reasonably
sufficient to cover each Party’s activities and obligations under this
Agreement. Without limiting the foregoing, Manufacturer shall maintain: (a)
general liability insurance with combined single limits of not less than [*];
and (b) product liability insurance with combined single limits of not less than
[*]. At the reasonable request of a Party, the other Party shall provide to such
Party copies of certificates of insurance evidencing coverage in accordance with
this Section 11.4.
Section 12.
FORCE MAJEURE

If either Party shall be delayed or hindered in or prevented from the
performance of any act required hereunder by reason of strike, lockouts, labor
troubles, restrictive governmental or judicial orders or decrees, riots,
insurrection, war, terrorist acts, acts of God, inclement weather or other
reason or cause reasonably beyond such Party’s control (each a “Force Majeure
Event”), then performance of such act shall be excused for the period of such
Force Majeure Event. The Party affected by the Force Majeure Event shall provide
notice to the other of the commencement and termination of the Force Majeure
Event. Should a Force Majeure Event continue for more than two (2) months, then
the Party unaffected by the Force Majeure Event may terminate this Agreement
upon prior written notice to the affected Party. If the Force Majeure Event
equally affects the ability of each Party to perform under this Agreement, then
such termination shall only be by mutual written agreement.
Section 13.
NOTICES

All notices or other communications that are required or permitted by this
Agreement shall be in writing and shall be delivered personally, sent by fax
(and promptly confirmed by express courier), sent by nationally recognized
express courier or sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows (or to such other address or facsimile
number for a Party as may be specified by like notice):


If to Company:
Adamas Pharma, LLC
1900 Powell St., Suite 750
Emeryville, CA 94608
Attn: Vice President, Manufacturing Operations

Fax No.: (510) 428-0519



With a copy to:        Address and Facsimile same as above
Attn: General Counsel (Legal Department)




If to Manufacturer:
Moehs Iberica S.L.
Poligono Industrial Rubi Sud,
c/Cesar Martinell i Brunet 12A,



14
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


08191 Rubi, Barcelona (Spain)
Attn:    Mr Javier del Rio
Telephone No.:(+34) 935860520
Fax No.: (+34) 93 588 8513


All notices delivered pursuant to this Section shall be considered delivered
upon receipt by the intended recipient or within ten (10) days of dispatch,
whichever is earlier.
Section 14.
MISCELLANEOUS

14.1    Further Actions. The Parties shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and to do and cause to
be done such further acts that may be necessary to carry out the provisions and
purposes of this Agreement, notwithstanding any expiration or termination of
this Agreement.
14.2    Amendments; Assignment. This Agreement may not be altered, amended or
modified except by a written document signed by both Parties. Manufacturer will
not assign this Agreement without the prior written consent of Company and any
purported assignment in contravention of this Section shall be null and void.
Company may assign or otherwise transfer its rights and obligations under this
Agreement without Manufacturer’s consent to (a) an Affiliate, or (b) an entity
that acquires all or substantially all of the Company’s business or assets
relating to the subject matter of this Agreement, whether by merger, acquisition
or otherwise; provided, however, that in the case of an assignment to an
Affiliate, Company shall remain fully and unconditionally responsible for the
complete performance of the assigned rights and obligations under this
Agreement. Manufacturer shall, at the request of the Company, enter into such
supplemental agreements with the applicable Affiliates as may be necessary or
advisable to permit such Affiliates to avail itself of any rights or perform any
obligations of the Company hereunder. Subject to the foregoing, this Agreement
shall inure to the benefit of each Party, its successors and permitted assigns.
14.3    Subcontracting.
(a)    General Requirements. Manufacturer shall not subcontract or delegate any
of its right or obligations under this Agreement to any third party without the
express prior written consent of Company (such consent not to be unreasonably
withheld), provided however that Manufacturer may subcontract its obligations
under this Agreement with respect to its obligations to a subcontractor to which
it subcontracts. Restatement Date provided Manufacturer has provided notice
thereof to Company prior to such subcontracting. Manufacturer shall cause any
permitted subcontractor to agree in writing to the same restrictions,
exceptions, obligations, reports, termination provisions and other provisions
contained in this Agreement applicable to such subcontractor’s activities.
Manufacturer shall remain primarily obligated for all acts or omissions of any
of its subcontractors as if Manufacturer had performed the subcontracted
obligations itself and shall guarantee the performance of the same.
(b)    U.S. Agent. Without limiting Section 14.3(a) above, Company acknowledges
that Manufacturer has appointed [*] (“U.S. Agent”) as Manufacturer’s agent in
the


15
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


United States as required by Applicable Laws in the United States and U.S. Agent
is an approved subcontractor of Manufacturer; provided that, in conjunction with
the execution of this Agreement, Manufacturer, U.S. Agent and Company execute
the Acknowledgement and Agreement by U.S. Agent attached to this Agreement as
Exhibit 14.3. Manufacturer shall promptly notify Company in the event of any
termination or expiration of U.S. Agent’s appointment as an agent of
Manufacturer.
14.4    Successors; Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and each of their respective successors and
permitted assigns.
14.5    Severability. If any provision of this Agreement should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties will negotiate in good
faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions hereof will
remain in full force and effect in such jurisdiction and will be construed in
order to carry out the intentions of the Parties as nearly as may be possible.
Such invalidity, illegality or unenforceability will not affect the validity,
legality or enforceability of such provision in any other jurisdiction.
14.6    Entire Agreement. This Agreement (including all exhibits attached hereto
and all Rolling Forecasts and purchase orders provided to Manufacturer
hereunder) and the Quality Agreement (when such agreement has been executed)
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior and contemporaneous communications,
representations, or agreements, either verbal or written between the Parties,
including the Original Agreement, with respect to such subject matter. Each
Party confirms that it is not relying on any representations or warranties of
the other Party except as specifically set forth herein.
14.7    Independent Contractor. This Agreement shall not be deemed to create any
partnership, joint venture, agency or other fiduciary relationship between the
Parties. Each Party shall act hereunder as an independent contractor and such
Party, its agents and employees shall have no right or authority under this
Agreement to assume or create any obligation on behalf of, or in the name of,
the other Party. All persons employed by a Party shall be employees of such
Party and not of the other Party, and all costs and obligations incurred by
reason of any such employment shall be for the account and expense of such
Party.
14.8    Waiver. Except as otherwise expressly provided in this Agreement, as
applicable, any term of this Agreement may be waived only by a written
instrument executed by a duly authorized representative of the Party waiving
compliance. The delay or failure of either Party at any time to require
performance of any provision of this Agreement shall in no manner affect such
Party’s rights at a later time to enforce the same. No waiver by either Party of
any condition or term in any one or more instances shall be construed as a
further or continuing waiver of such condition or term or of another condition
or term.
14.9    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, U.S.A, without application
of its principles of conflict of laws.


16
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

CONFIDENTIAL


14.10    Dispute Resolution. In the event of a dispute relating to this
Agreement, such matter shall be referred for resolution to the Chief Executive
Officer of each Party or his or her designee for attempted resolution by good
faith negotiation. Such good faith negotiation may include the appointment by
either Party of an unaffiliated consultant, who shall be a scientific expert
chosen based on such person’s experience and expertise in the particular type of
issue which is unresolved to advise such officers on the matter. If such
officers are unable to resolve the matter within thirty (30) days, then each
Party shall be free to seek any remedies available to it including any remedies
at law or in equity. Nothing hereunder shall be construed as prohibiting a Party
from seeking immediate temporary or permanent relief in any competent court or
administrative body in the event that such Party might reasonably be expected to
suffer irreparable harm absent such relief.
14.11    Interpretation. Headings included in this Agreement are for convenience
only, do not form a part of this Agreement and will not affect the meaning or
interpretation of this Agreement. In this Agreement: (a) the word “including”
shall be deemed to be followed by the phrase “without limitation” or like
expression; (b) the singular shall include the plural and vice versa; and (c)
masculine, feminine and neuter pronouns and expressions shall be
interchangeable. In the event of any conflict between the terms of this
Agreement and any exhibits attached hereto, the provisions of the main body of
this Agreement shall prevail unless such exhibit expressly states an intent to
supersede the provisions of the main body of this Agreement on a specific
matter.
14.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
IN WITNESS WHEREOF, each of the Parties hereto has caused this Master API Supply
Agreement to be executed by its duly authorized representative as of the date
written above.
 
ADAMAS PHARMA, LLC
 
 
 
 
 
 
By:
/s/ Rajesh Mahey
 
 
 
Rajesh Mahey
 
 
 
Vice President, Manufacturing Operations
 
 
 
Adamas Pharmaceuticals, Inc.
 
 
 
 
 
 
By:
/s/ Jennifer Rhodes
 
 
 
Jennifer Rhodes
 
 
 
Secretary
 
 
 
Adamas Pharma, LLC
 
 
 
 
 
 
 
 
 
 
MOEHS IBERICA, S.L.
 
 
 
 
 
 
By:
/s/ Javier del Rio
 
 
 
Javier del Rio


 
 
 
Commercial Director
 



17
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------


CONFIDENTIAL


Exhibit 1.1


API


Amantadine HCL according to US DMF 6924


forctrtextinamendedan_image1.jpg [forctrtextinamendedan_image1.jpg]
Synonyms:
(Tricyclo[3,3,1,13,7]decyl-1-ammonium) hydrochloride
(1-Aminoadamantane) hydrochloride
1-Adamantanamine hydrochloride
1-Adamantylamine hydrochloride
1-Aminoadamantane hydrochloride
1-Adamantanamine hydrochloride
Summary formula:
C10H17N • HCl
CAS No.:
665-66-7











[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------


CONFIDENTIAL


Exhibit 1.7
Specifications
[*]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






Exhibit 6.1
Pricing
Not later than the last business day of each [*], Manufacturer shall confirm
with Company the total quantity (kg) of API ordered (and not cancelled by
Company or its designees) pursuant to this Agreement [*] (the “Aggregate
Amount”) and the corresponding “Aggregate Rate” from column C.


Pricing for each order shall be determined from the table below.


Purchase orders received prior to receiving an updated Aggregate Rate shall be
adjusted accordingly in the event the Aggregate Rate change results in a
purchase price difference.
API
Sum of Orders Placed [*]
Price / kg for Current Order
Amantadine HCl
[*]
[*]



A.
In the event that as a result of an increase or decrease in the cost of any key
raw materials included in the API, the direct manufacturing costs incurred by
Manufacturer to produce the API for Company increases or decreases by [*] or
more and such increase or decrease in such manufacturing costs persists for at
least [*], Manufacturer will issue a written notice to Company outlining such
cost increase or decrease. Upon Company’s receipt of such request, the Parties
shall promptly meet, negotiate in good faith and determine whether an adjustment
to the prices of the API per kilogram set forth in the table above are
appropriate to take into account such increase or decrease in the direct
manufacturing costs as a result of an increase or decrease in the cost of such
key raw materials.



B.
In addition, during the term of this Agreement, but not more than [*], the
Parties agree to adjust the then current prices listed in the table set forth in
this Exhibit 6.1 to address fluctuations in the U.S. dollar to Euro currency
exchange rate according to the following procedures. For purposes of this
Exhibit 6.1, “Base Rate” shall be initially defined as USD 1.1734 = € 1.00 (the
currency exchange rate as of Oct 2, 2017) and going forward the Base Rate will
always be defined as the value of the U.S. dollar compared to one (1) Euro (€
1.00) as described below.



1.
If the average of the currency exchange rate between the U.S. Dollar and the
Euro, as published in the Wall Street Journal (Eastern Edition) for the first
five business days on or after January 1 or July 1 differs from the then current
Base Rate in either direction by more than [*] (such new exchange rate, the
“Triggering Rate”), then effective on the first business day following such
publication, the Base Rate will thereafter be revised to equal the average of
the Base Rate and the Triggering Rate, until the occurrence of a subsequent
Triggering Rate according to this Section B(1) of this Exhibit 6.1.1 

 
 

1 For example, [*]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





2.
Upon revising the Base Rate above, the then current prices for the table above
will be adjusted by multiplying each price set forth therein by the ratio of the
newly revised Base Rate to the previously effective Base Rate.2 



3.
In the event either Party believes the prices set forth in the table above
should be adjusted according to the terms set forth herein, the Manufacturer or
Company, as applicable, will provide written documentation evidencing the
Triggering Rate to the other Party together with written notice setting forth
(a) the revised Base Rate and the calculation supporting such revision, (b) the
new pricing for Products in comparison to the current prices set forth in the
table above, and (c) the effective date for such change (which for clarity shall
be no earlier than the date the foregoing information is provided to the other
Party), provided that changes to the prices for Product in accordance with the
terms set forth in this Exhibit 6.1 shall be modified no more than [*]. Any
purchase order placed and accepted prior to the effective date for such change
in pricing shall not be subject to the pricing adjustment described in Sections
B(1) and B(2) of this Exhibit 6.1.



4.
The processes described in Sections B(1) through B(3) above shall be repeated in
which a Triggering Rate occurs at the beginning of January or July as described
in Section B(1) above.





























 
 

2 For example, [*]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







EXHIBIT 14.3


ACKNOWLEDGEMENT AND AGREEMENT BY U.S. AGENT


This Acknowledgement and Agreement by U.S. Agent (“U.S. Agent Agreement”) is
made as of Oct 2, 2017 by and between [*] (“U.S. Agent”), a Corporation with
offices at [*], Adamas Pharma, LLC, with offices at 1900 Powell St., Emeryville,
CA 94618 (“Company”) and Moehs Ibérica, S.L. (“Manufacturer”), a Spanish
corporation, with offices at Poligono Industrial Rubi Sud - C/ Cesar, Martinell
i Brunet 12A, 08191 Rubi, Barcelona, Spain. All capitalized terms used in this
U.S. Agent Agreement and not defined herein shall have the meanings given to
such terms in that certain API Supply Agreement between Company and Manufacturer
dated as of Oct 2, 2017 (“Supply Agreement”).
1.    Manufacturer and U.S. Agent represent and warrant that U.S. Agent has been
duly appointed by Manufacturer pursuant to a written agreement between
Manufacturer and U.S. Agent and is authorized by Manufacturer under that
agreement to perform any and all services and activities that are required under
Applicable Laws for the agent of a non-United States manufacturer of
pharmaceutical products. Manufacturer and U.S. Agent shall promptly notify
Company if the agreement between Manufacturer and U.S. Agent terminates or
expires and/or of any change to the scope of authority granted by Manufacturer
to U.S. Agent that may have a material impact on Company, including Company’s
arrangements with Manufacturer or any regulatory filings relating to Company’s
product incorporating the API.
2.    U.S. Agent represents and warrants that: (a) it is duly organized and
validly existing and in good standing under the Laws of its jurisdiction of
organization; (b) is qualified and licensed to do business and in good standing
in every jurisdiction in which such qualification or licensing is required; and
(c) has the corporate power and authority to execute, deliver and perform:
(i) its obligations under this U.S. Agent Agreement; and (ii) any activities
that may be required under Applicable Laws in the United States as
Manufacturer’s U.S. agent and/or any obligations of Manufacturer under the
Supply Agreement that may be delegated by Manufacturer to U.S. Agent from time
to time.
3.    U.S. Agent shall obtain and maintain in good order, at its sole cost and
expense, all governmental registrations, permits, licenses and approvals as are
required by Applicable Law to perform any activities that may be required by
Applicable Laws in the United States as Manufacturer’s U.S. agent and/or any
obligations of Manufacturer under the Supply Agreement that may be delegated by
Manufacturer to U.S. Agent from time to time. In performing all such activities
and/or obligations, U.S. Agent shall comply with all Applicable Laws, the
instructions of Manufacturer and any applicable terms of the Supply Agreement.
4.    Without limiting Section 3 above, U.S. Agent shall promptly: (a) advise
Manufacturer of any requests and/or communications received from the FDA, in its
capacity as Manufacturer’s U.S. agent, by notifying Manufacturer in accordance
with Section 10 below; (b) assist the FDA, as requested by the FDA, to schedule
inspections of the Manufacturing Facility or any other facilities at which
Manufacturer manufacturers products; and (c) respond to any


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





questions from the FDA concerning the API and products incorporating the API or
any other products of Manufacturer that are imported or offered for import into
the United States.
5.    This U.S. Agent Agreement shall commence on the date first written above
and shall continue in effect until the expiration or earlier termination of
(a) the agreement between Manufacturer and U.S. Agent described in Section 1
above, or (b) the Supply Agreement, whichever occurs first.
6.    U.S. Agent expressly agrees to be bound by the following provisions of the
Supply Agreement as if U.S. Agent were specifically named in such provisions:
Section 8.3 and 10 (with respect to any Confidential Information of Company
disclosed to U.S. Agent). U.S. Agent shall pass through to Manufacturer all
purchase orders issued by Company in accordance with the Supply Agreement and
accept such purchase orders as required by the Supply Agreement. U.S. Agent and
Manufacturer acknowledge and agree that any purchase orders issued and amounts
paid by Company to U.S. Agent for API shall be deemed issued to and paid to
Manufacturer under the Supply Agreement in satisfaction of Company’s obligations
under the Supply Agreement.
7.    U.S. Agent may not assign, delegate or otherwise transfer this U.S. Agent
Agreement or any of its rights or obligations hereunder, without the prior
written consent of Manufacturer and Company. Any purported assignment in
violation of this Section 7 is null and void. Subject to the foregoing, this
U.S. Agent Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.
8.    The provisions of Sections 14.5, 14.8, 14.9 and 14.11 of the Supply
Agreement shall be deemed to be incorporated into this U.S. Agent Agreement by
reference and shall apply to U.S. Agent as if it were specifically named in such
provisions, except that each reference in such provisions of the Supply
Agreement to “this Agreement” shall be deemed to be a reference to this U.S.
Agent Agreement and each reference to a “Party” or the “Parties” in such
provisions of the Supply Agreement shall be deemed to include U.S. Agent.
9.    No agreement or understanding amending this U.S. Agent Agreement will be
binding upon any party unless set forth in a writing which specifically refers
to this U.S. Agent Agreement and is signed by a duly authorized representative
of each Party.
10.    All notices or other communications that are required or permitted by
this Agreement shall be in writing and shall be delivered personally, sent by
fax (and promptly confirmed by express courier), sent by nationally recognized
express courier or sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows (or to such other address or facsimile
number for a Party as may be specified by like notice):


If to Company:
Adamas Pharma, LLC
1900 Powell St., Suite 750
Emeryville, CA 94608
Attn: Vice President, Manufacturing Operations

Fax No.: (510) 428-0519


With a copy to:        Address and Facsimile same as above


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





Attn: General Counsel (Legal Department)




If to Manufacturer:
Moehs Iberica S.L.
Poligono Industrial Rubi Sud,
c/Cesar Martinell I Brunet 12A,

08191 Rubi, Barcelona (Spain)
Attn:    Mr Javier del Rio
Telephone No.:(+34) 935860520
Fax No.: (+34) 93 588 8513


If to U.S. Agent:        [*]
 


All notices delivered pursuant to this Section shall be considered delivered
upon receipt by the intended recipient or within ten (10) days of dispatch,
whichever is earlier.
11.    This U.S. Agent Agreement (and any amendments hereto) may be executed in
counterparts, all of which will constitute one instrument. Signatures to this
U.S. Agent Agreement delivered by facsimile or similar electronic transmission
will be deemed to be binding as originals.




{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties execute this U.S. Agent Agreement as of the date
first written above. Each person who signs this U.S. Agent Agreement below
represents that such person is fully authorized to sign this U.S. Agent
Agreement on behalf of the applicable party.




MOEHS IBÉRICA, S.L.
 
ADAMAS PHARMA, LLC
 
By:
 
By:
 
 
 
 
 
Name:
 
Name:
 
 
 
Rajesh Mahey
 
Title:
 
 
 
 
 
Title:
 
 
 
VP, Manufacturing Operations
 
 
 
Adamas Pharmaceuticals, Inc.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Jennifer Rhodes
 
 
 
 
 
 
 
Title:
 
 
 
Secretary
 
 
 
Adamas Pharma, LLC
 
[ * ]
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
[ * ]
 
 
 
 
 
 
 
Title:
 
 
 
Senior Vice President
 
 
 







[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.